Citation Nr: 0720597	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for carpel tunnel syndrome, 
left upper extremity.

Entitlement to service connection for carpel tunnel syndrome, 
right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits on appeal.  

The veteran appeared before the undersigned at a September 
2006 Board hearing and testified regarding his 
symptomatology.  A transcript is of record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, carpel 
tunnel syndrome of the left upper extremity was incurred in 
service. 

2.  Resolving reasonable doubt in the veteran's favor, carpel 
tunnel syndrome of the right upper extremity was incurred in 
service. 


CONCLUSIONS OF LAW

1.  Carpel tunnel syndrome of the left upper extremity was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Carpel tunnel syndrome of the right upper extremity was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the veteran. 

Background 

The service medical records indicated that in October 2001, 
the veteran underwent his retirement physical and reported on 
his medical assessment that he had concerns regarding 
numbness in his hands and fingers.  The examiner notated the 
veteran had a history of numbness and tingling, right greater 
than left and diagnosed possible ulnar gutter nerve 
impingement.

At a September 2002 VA examination, the veteran complained of 
bilateral hand tingling and numbness which had been present 
since approximately September 2001.  The veteran reported 
that it was present all the time and not exacerbated by 
anything.  The examiner noted the veteran underwent an 
electromyograph (EMG) and was diagnosed with bilateral carpal 
tunnel syndrome of mild severity, left greater than right.  
The examiner diagnosed the veteran with bilateral upper 
extremities tingling with mild carpal tunnel syndrome on EMG, 
left greater than right.  

In October 2002, the veteran underwent a motor and sensory 
nerve conduction study with Dr. J.E., the results of which 
indicated a normal examination.

In a February 2003 VA examination, the veteran reported a 
history of bilateral carpal tunnel syndrome.  The examiner 
noted positive paresthesia of the hands bilaterally related 
to carpal tunnel syndrome.  The examiner diagnosed carpal 
tunnel syndrome.  

At a September 2006 Board hearing, the veteran testified that 
throughout service he had engaged in repetitive tasks, such 
as stacking and lifting paint cans, painting, torquing nuts 
and bolts of steam driven pumps, and physical activities such 
as push-ups.  His final job in the military had been a 
recruiter, which required frequent typing on a computer.  

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis 

The evidence supports a grant of service connection for 
carpel tunnel syndrome of the left upper extremity and right 
upper extremity.  The service medical records document that 
the veteran reported bilateral hand numbness and tingling.  A 
September 2002 VA examiner diagnosed the veteran with carpal 
tunnel syndrome.  This examination was conducted less than 
one year after the veteran was separated from service.  
Although an October 2002 EMG indicated normal nerve 
conduction results, a subsequent February 2003 VA examination 
revealed a diagnosis of carpal tunnel syndrome.  It is also 
clear from the medical evidence of record that the symptoms 
noted on the separation examination, were the same symptoms 
noted upon a diagnosis of bilateral carpel tunnel syndrome on 
the VA examination. 

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise on the question of whether the 
veteran's carpel tunnel syndrome of the left and right upper 
extremities is etiologically related to his military service.  
With the resolution of reasonable doubt in the veteran's 
favor, service connection for carpel tunnel 

	(CONTINUED ON NEXT PAGE)




syndrome of the left upper extremity and carpel tunnel 
syndrome of the right upper extremity is warranted. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for left upper extremity 
carpel tunnel syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to service connection for right upper extremity 
carpel tunnel syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


